DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 25JUL2022 has been entered. No new matter has been entered. Applicant's arguments filed 25JUL2022 have been fully considered but they are not persuasive.
Regarding a declaration (REMARKS P5 as filed), the Applicant is free to provide a declaration, although without a filed declaration, the Examiner cannot determine its merits. Note that the standard for an obviousness analysis is what is obvious to a person having ordinary skill in the art to which the claimed invention pertains, not necessarily what was obvious to the inventors. See MPEP 2141.
Regarding the adhesive (REMARKS P6 as filed), it is duly noted that both BAHAR and MORITA do not require an adhesive and explicitly prefer other methods of bonding the membrane.
Regarding the 103 (REMARKS P6-13 as filed), the rejection is the combination of teachings of BAHAR, HAMER, and MORITA. BAHAR is the primary reference, which teaches the ion conducting membrane coated on both sides. HAMER and MORITA teach forming the shape of the membrane using an overlap area. MORITA teaches the overlapping areas may be directly bonded without adhesives as preferred. Therefore, it is obvious to one having ordinary skill in the art to modify the membrane of BAHAR in the shape of a tube with overlapping areas bonded directly together. The references also teach:
1) a fluid tight seal (HAMER and MORITA)
2) a low percentage of tube surface area (MORITA)
3) impermeable membrane (BAHAR).
Obviously a fluid tight seal is made at the seam to maintain the shape and integrity of the membrane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over BAHAR (US RE37307) in view of HAMER (GB 1227961) and MORITA (US 20100258497).
Regarding claims 1,4-5,8,10-11, BAHAR teaches an ultra-thin integral composite membrane (title, Figs.) comprising:
a) a composite ion conducting sheet comprising:
i) a permeable support material having pores and a porosity (expanded polytetrafluoroethylene or PTFE; C4/L13-14; Fig. 1 #4); and
ii) a first and second ion conducting polymer that is imbibed into the permeable support material and extending along a first and second surface of the support material as a surface layers (impregnated with an ion exchange material; C4/L15-17; Fig. 1 #2; e.g. perfluorinated sulfonic acid resin or NR-50, is a cation conducting polymer; C13/L22-30; C19/L59-61); 
wherein the pores of the permeable support are substantially filled with the first and second ion conducting polymer, wherein at least 90% of the porosity of the support material is filed with the first and second ion conducting polymer (C5/L15-22); and,
wherein the composite is impermeable (C4/L15-17), and inherently having a Gurley Densometer time, according to a Gurley 4340 Automatic Gurley Densometer (which is a particular machine that measures air permeability; see also C11/L57-65), of more than 200 seconds (see TABLE 3, where the membrane provided total occlusion or no air flow).
Note that the permeable support is coated on both sides (C13/L33-35).
BAHAR does not teach an ion conducting sheet in the shape of a tube. However, HAMER teaches a process for preparing an osmotic or semi-permeable membrane (title, Figs.) including an ion conducting tube comprising:
a) a composite ion conducting sheet comprising:
i) a permeable support material (porous cylindrical support, e.g. Fig. 2 #14); and
ii) an ion conducting polymer (Fig. 2 #10 made of e.g. cellulose acetate; P3/L12-15) that is coupled to the support material;
b) an overlap area (P3/L70-75; see e.g. Fig. 6 #24) formed by an outer layer of the composite ion conducting sheet over an inner layer of the composite ion conducting sheet;
wherein the overlap areas are bonded areas consisting of the surface layer of ion conducting polymer of the outer layer of the composite ion conducting sheet being bonded to the surface layer of ion conducting polymer of the inner layer of the composite ion conducting sheet in the overlap area to form said ion conducting tube (P4/L76);
c) a length from a first end to a second end (e.g. Fig. 2); 
d) a tube conduit (e.g. Fig. 2 #16) extending along said length; and,
wherein a fluid tight seal is formed by the overlap areas and bonded areas (P4/L24-29).
HAMER teaches that the cylindrical or tubular shape is an inherently strong shape that will support the membrane under pressure (P2/L7-12).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify BAHAR’s membrane to be in the shape of a tube as taught by HAMER in order to provide for an inherently strong shape that will support the membrane under pressure. The references are combinable, because they are in the same technological environment of membranes. See MPEP 2141 III (G).
While HAMER teaches sealing the overlap areas of a cellulose acetate membrane (P2/L41-42) with an adhesive (P4/L20-29), BAHAR teaches that an ePTFE membrane coated with both sides with ion exchange resin may be heat sealed without the need for adhesives to create a leakproof membrane (C9/L25-27; C13/L61-63; C13/L33-35). Such heat sealing would allow the first surface layer of the outer layer to be bonded directly to the second surface layer of the inner layer (see Figs. 5-6 for methods of creating the tube using an overlap area).
MORITA further teaches a separation membrane element for filtration and membrane module for filtration (title, Figs.) including a cylindrical filter (abstract) comprising:
a) a sheet comprising a permeable membrane (expanded porous PTFE, Fig 1 #11; abstract);
b) an overlap area (Fig. 1 #11A) formed by an outer layer of the sheet over an inner layer of the sheet;
wherein the overlap areas are bonded areas consisting of the surface layer of the outer layer of the sheet being bonded directly to the surface layer of the inner layer of the sheet by heat sealing to form a tube and wherein only the surface forms said bonded area between the outer layer and the inner layer, which is advantageous in a cost-effective and reliable manner, does not require extra materials, and the membrane retains chemical resistance and mechanical strength (abstract, par. [0072-0074,0104,0106]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify BAHAR’s membrane to be in the shape of a tube and seal the surfaces directly together for its known advantages as taught by HAMER AND MORITA. The references are combinable, because they are in the same technological environment of membranes. See MPEP 2141 III (G).
It is noted that a tube inherently has a tube surface area that is the product of an outer circumference of the tube and a length of the tube (geometry). HAMER and MORITA do not specify the overlap area is no more than 30% or 20% or 10% of a tube surface area.
However, HAMER (P3/L2-4; see also Fig. 5 #30; Fig. 6 #24) and MORITA (par. [0031]; Fig. 1 #11A) teach a minimal sealing area in order to retain the effective membrane area. 
MORITA teaches the overlap area is a results-effective variable that affects the membrane structure and properties (effective membrane area). Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed membrane range because MORITA teaches the overlap area is a results-effective variable.  See MPEP 2144.05 II, A & B.
Regarding claims 2-3, BAHAR teaches the thickness of the composite ion conducting sheet is less than 13 microns, which anticipates the claimed range of no more than 25 (or 15) microns (C4/L29-30).
Regarding claim 6, HAMER teaches the ion conducting tube is a longitudinally wrapped tube, wherein the overlap area extends longitudinally along the length of the tube (see the embodiment of Fig. 6).
Regarding claim 7, HAMER teaches the ion conducting tube is a spirally wrapped tube having a wrap angle of the composite ion conducting sheet around the ion conducting tube (see the embodiment of Fig. 5).
Regarding claim 9, BAHAR teaches both anionic and cationic exchange membranes are known in the art (C1/L36-37) and thus it is obvious to one having ordinary skill in the art to substitute one known ion conducting polymer for another for the purpose of having the desired ionic exchange property. See MPEP 2141 III (B).
Regarding claim 12, HAMER teaches a mandrel configured within the tube conduit (P2/L79-81).
Regarding claim 13, HAMER teaches a mandrel, and wherein the ion conducting tube is configured within the mandrel (P2/L104-110; Fig. 2).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
RUSCH (US 6130175) discloses integral multi-layered ion-exchange composite membranes that are impermeable by a Gurley densometer.
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777